

114 S609 IS: Volunteer Responder Incentive Protection Act of 2015
U.S. Senate
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 609IN THE SENATE OF THE UNITED STATESFebruary 27, 2015Mr. Schumer (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend and increase the exclusion for benefits
			 provided to volunteer firefighters and emergency medical responders.
	
 1.Short titleThis Act may be cited as the Volunteer Responder Incentive Protection Act of 2015.
		2.Benefits provided to
			 volunteer firefighters and emergency medical responders
			(a)Increase in
 dollar limitation on qualified paymentsSubparagraph (B) of section 139B(c)(2) of the Internal Revenue Code of 1986 is amended by striking $30 and inserting $50.
 (b)ExtensionSubsection (d) of section 139B of the Internal Revenue Code of 1986 is amended by striking beginning after December 31, 2010. and inserting “beginning—
				
 (1)after December 31, 2010, and before January 1, 2015, or
 (2)after December 31, 2017..
			(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.